Clinton, J.
A married woman, who is an heir, is competent to be appointed administrator of a vacant or intestate succession. 12 An. 610; 10 An. 290.
2, Where there are conflicting claims for the appointment as *77administrator, and the law has given no right of preference to any of the applicants, it is within the discretion of the District Judge to determine who shall be appointed, and his exercise of that discretion will not be disturbed.
2. The law confers no preference on male heirs over female heirs in applications for administration ; but where one heir is indebted to the succession, it should militate against his appointment.